Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 27, 2018

The Court of Appeals hereby passes the following order:

A18D0405. BOYD, COLLAR, NOLEN & TUGGLE, LLC ET AL. v.
    GARRETT NAIL.

      Upon review, the Applicants’ application for discretionary appeal is hereby
GRANTED. The Applicants may file a notice of appeal within 10 days of the date of
this order. See OCGA § 5-6-35 (g). The Clerk of the trial court is DIRECTED to
include a copy of this order in the record transmitted to the Court of Appeals.
      Garrett Nail’s motion to dismiss this application is DENIED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/27/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.